Action by one of the beneficiaries named in a trust agreement (1) to compel one of the trustees to reconvey a parcel of real property in Queens County, a part of the trust res, pursuant to a provision in said agreement which required the trustees to reconvey on demand, and (2) to recover damages for the alleged breach of said agreement. The appeal is (a) from an order granting a motion for summary judgment striking out the answer and directing specific performance, and (b) from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. [15 Misc 2d 661.]